Citation Nr: 0730388	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  01-08 993A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a 100 percent rating, pursuant to 38 C.F.R. § 
4.117, Diagnostic Code 7715, for non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Glen R. Bergmann, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to February 
1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from a December 2000 proposed rating decision and a July 2001 
actual rating decision that reduced the veteran's schedular 
rating for Non-Hodgkin's lymphoma, from 100 percent to 60 
percent, based on residuals.  In February 2001, the veteran 
testified during a hearing before RO personnel.  A Notice of 
Disagreement was received in August 2001, and a Statement of 
the Case (SOC) was issued in September 2001.  A Substantive 
Appeal was timely received in November 2001.

In April 2002, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
the hearing is of record.

By decision of May 2002, the Board denied the veteran's claim 
for a 100 percent evaluation for Non-Hodgkin's lymphoma 
(then, characterized as a claim for restoration of the 100 
percent rating).

Subsequently, the veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  Following the filing of a September 2003 Joint 
Motion by counsel for the VA Secretary and the appellant, the 
Court, by Order of September 2003, vacated the Board's May 
2002 decision and remanded the matter on appeal to the Board 
for further proceedings consistent with the Joint Motion.

Thereafter, in June 2004, the Board remanded the matter to 
the RO (via the Appeals Management Center (AMC), in 
Washington, DC) for further action, to include to provide the 
veteran with notice consistent with the requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA) (discussed in 
more detail, below).  After accomplishing the requested 
action, the RO/AMC continued the denial of the claims on 
appeal (as reflected in a November 2004 supplemental SOC 
(SSOC)) and returned the matter to the Board for further 
appellate consideration.

In the June 2004 remand, the Board noted that, in this case, 
the change in rating (from 100 to 60 percent) was 
accomplished by operation of law.  The provisions of 38 
C.F.R. § 4.117, Diagnostic Code 7715, contains a temporal 
element for continuance of a 100 percent rating for Non-
Hodgkin's lymphoma.  The Board noted, therefore, that the 
RO's action was not a "rating reduction" as that term is 
commonly understood.  See Rossiello v. Principi, 3 Vet. App. 
430 (1992), (where the Court found that a 100 percent rating 
for mesothelioma ceased to exist by operation of law because 
the applicable Diagnostic Code involved contained a temporal 
element for that 100 percent rating).  Hence, the claim on 
appeal is properly characterized as on the title page.

In March 2005, the Board again remanded this matter to the RO 
via the AMC, for further action, to include initial 
consideration of evidence submitted after the issuance of the 
November 2004 SSOC.  After accomplishing the requested 
action, the RO/AMC continued the denial of the claim on 
appeal (as reflected in an April 2007 SSOC) and returned the 
matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In February 2000, the RO, inter alia, assigned a 100 
percent rating for non-Hodgkin's lymphoma, effective August 
4, 1999.

3.  Following the cessation of chemotherapy and interferon 
treatment for non-Hodgkin's lymphoma, a November 2000 VA 
examination indicted that there was no active Hodgkin's 
lymphoma, and VA examination reports dated from December 1999 
to October 2004 identified residuals of chemotherapy.

4.  In a December 2000 rating decision, the RO proposed a 
reduction in the rating for the veteran's service-connected 
non-Hodgkin's lymphoma from 100 percent to 0 percent and 
granted service connection for numbness of the right foot to 
the calf, numbness of the left foot to the calf, numbness of 
the fingertips of the left hand, numbness of the fingertips 
of the right hand and peripheral numbness of the tongue; the 
RO notified the veteran and his representative of this 
proposed action in a corresponding January 2001 letter.

4.  In an July 2001 rating decision, the RO discontinued the 
100 percent rating for non-Hodgkin's lymphoma, and assigned a 
10 percent rating for numbness of the right foot to the calf, 
a 10 percent rating for numbness of the left foot to the 
calf, a 20 percent rating for numbness of the fingertips of 
the left hand, a 20 percent rating for numbness of the 
fingertips of the right hand, and a 10 percent rating for 
peripheral numbness of the tongue for chemotherapy, each 
effective November 2, 2000.

5.  The veteran's service-connected numbness of the right and 
left feet up to the calf and numbers of the fingertips of the 
right and left hands are manifested by numbness and decreased 
sensation of the feet and fingertips; the service-connected 
numbness of the tongue is manifested by loss of sensation of 
the tongue.


CONCLUSIONS OF LAW

1.  The RO's discontinuance of the 100 percent rating for 
non-Hodgkin's lymphoma, effective October 1, 2001, was 
proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.105(e), 4.115a, 4.117, Diagnostic Code 7715 (2007).

2.  The criteria for a rating in excess of 10 percent rating 
for numbness of the right foot to the calf, as a residual of 
non-Hodgkin's lymphoma, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.117, 
Diagnostic Code 7715; 4.124a, Diagnostic Code 8520 (2007).

3.  The criteria for a rating in excess of 10 percent rating 
for numbness of the left foot to the calf, as a residual of 
non-Hodgkin's lymphoma, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.117, 
Diagnostic Code 7715; 4.124a, Diagnostic Code 8520 (2007).

4.  The criteria for a rating in excess of 20 percent rating 
for numbness of the fingertips of the left hand, as a 
residual of non-Hodgkin's lymphoma, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 
4.117, Diagnostic Code 7715; 4.124a, Diagnostic Code 8512 
(2007).

5.  The criteria for a rating in excess of 20 percent rating 
for numbness of the fingertips of the right hand, as a 
residual of non-Hodgkin's lymphoma, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 
4.117, Diagnostic Code 7715; 4.124a, Diagnostic Code 8512 
(2007).

6.  The criteria for a rating in excess of 10 percent rating 
for peripheral numbness of the tongue, as a residual of non-
Hodgkin's lymphoma, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.117, 
Diagnostic Code 7715; 4.87a, Diagnostic Code 6267 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002)(addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received,  
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim(s), in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, VCAA notice should include 
information pertaining to the assignment of disability 
ratings (to include the criteria for all higher ratings), as 
well as information pertaining to the assignment of effective 
dates.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (here, the RO, to 
include the AMC).  Id; Pelegrini, 18 Vet. App. at 119.  See 
also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a January 2001 letter provided the veteran 
with notice of the of the reason for the discontinuance of 
the 100 percent rating for non-Hodgkin's lymphoma and 
provided him the opportunity to submit evidence to show that 
the discontinuance should not be effectuated.  An August 2004 
letter provided notice to the appellant regarding what 
information and evidence was needed to substantiate a claim 
for a higher rating, as well as what information and evidence 
must be submitted by the appellant and what information and 
evidence would be obtained by VA, the need for the appellant 
to advise VA of any further pertinent evidence, and to submit 
any pertinent evidence in his possession.  A March 2006 
letter informed the appellant how disability ratings and 
effective dates are assigned, as well as the type of evidence 
that impacts those determinations.  After issuance of each 
notice described above, and opportunity for the appellant to 
respond, the April 2007 SSOC reflects readjudication of the 
matter on appeal.  Hence, the appellant is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2007).  See 
also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
post-service VA outpatient treatment records dated in June 
2001, private treatment records dated from January 1998 to 
January 2003, as well as reports of VA examinations conducted 
in December 1999, November 2000, April 2001, and October 
2004.  Also of record are is the transcript of the Board's 
hearing, and various written statements submitted by the 
veteran and his attorney, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the appellant has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

In February 1998, the veteran underwent surgery at St. Clair 
Hospital. The pathology report listed three microscopic 
diagnosis: lymph nodes, superficial mass of the left groin, 
malignant lymphoma, diffuse with follicular areas, mixed 
small and large cells, many plasmacytoid; lymph node, deep 
left groin, malignant lymphoma, diffuse with follicular 
areas, mixed small and large cells, many plasmacytoid; and 
lymph nodes, right neck mass, malignant lymphoma, diffuse 
with predominantly large cells.

The veteran also underwent a bone marrow biopsy in February 
1998 at St. Clair Hospital.  The pathology report diagnosed 
normocellular bone marrow with progressive erythroid and 
myeloid maturation, megakaryocytes were noted, and stainable 
iron increased (+3).

In a February 1998 letter, Dr. Thomas J. Sebo, of the Mayo 
Clinic, stated that the veteran's biopsy performed at St. 
Clair Hospital that same month showed a malignant lymphoma of 
the left groin excisional material that appeared to be a 
follicular mixed small cleaved and large cell type of 
lymphoma.  The right neck biopsy material showed features of 
a malignant lymphoma that appeared to be that of a follicular 
and diffuse process predominantly comprised of large cells.

In February 1998, the veteran underwent a computed tomography 
(CT) scan of his pelvis at St. Clair Hospital.  No 
significant lymph adenopathy was noted in the abdomen or 
pelvis and induration fluid collection was present in the 
left inguinal region, which probably represented the previous 
inguinal node biopsy and dissection.  A bone scan was also 
performed and activity consistent with arthropathy was 
diagnosed.  Two other areas in the region of the pubic 
symphysis bilaterally and right anterior seventh rib were 
nonspecific and no specific rib lesion could be seen.  The 
activity overlying the symphysis could have been secondary to 
the recent surgery and no bone lesion was seen on the CT Scan 
bone windows.  A CT Scan of the abdomen also revealed no 
significant lymph adenopathy in the abdomen or the pelvis.  
Likewise, a CT Scan of the brain was essentially negative and 
CT Scan of the chest revealed a left axillary adenopathy.  A 
multigated angiogram (MUGA) revealed a resting left 
ventricular ejection fraction of 48 percent and a subsequent 
MUGA performed in March 1998 was normal.

In a March 1998 letter, Dr. Haradin, the veteran's private 
physician, discussed his evaluation of the veteran.  Physical 
examination revealed a neck node, no axillary nodes, and 
enlargement was noted at the left groin biopsy site.  The 
veteran's lungs were clear and no heart murmurs were heard.  
Abdominal examination revealed no organomegaly or masses.  CT 
Scan of the brain was negative and CT Scan of the chest was 
unremarkable except for a left axillary lymph node.  CT Scan 
of the abdomen and pelvis were unremarkable except for fluid 
collection at the left inguinal biopsy site.  A bone scan was 
consistent with arthropathy.  Bone marrow aspirate and biopsy 
were negative for lymphoma.  Dr. Haradin stated that the 
veteran suffered from Stage III malignant lymphoma of 
intermediate grade and discussed "CHOP" therapy.  Dr. Haradin 
further concluded that the veteran had a good chance of being 
placed in remission on chemotherapy and a small chance of a 
cure.

In May 1998, the veteran underwent another MUGA that was 
normal.  A CT Scan of the veteran's abdomen and pelvis were 
also performed that revealed no new abnormality and showed a 
decreased prominence post-surgical changes of the left groin.  
Likewise, a CT Scan of the chest showed a significant 
decrease in size of the left axillary lymph node and no other 
new abnormality.

A June 1998 radiology report from Dr. Haradin reported that 
the veteran's heart was normal in size, the lung fields were 
clear, no acute infiltration, and there was no evidence of 
active disease.

In July 1998, the veteran underwent a MUGA, which was normal 
and a CT Scan of the abdomen and pelvis revealing no 
significant acute finding in the abdomen or pelvis and no 
change from previous studies.  A CT Scan of the chest 
revealed no changes since the last study and a stable left 
axillary lymph node was present.  Nodular densities in the 
left lung could be areas of scarring and remained unchanged 
since February 1998.

In July 1998, the veteran underwent a left axillary 
dissection.  The pathology report indicates that there were 
three lymph nodes showing partial fibrous replacement.

In a July 1998 letter, Dr. Haradin reported that the veteran 
had completed six cycles of CHOP chemotherapy for follicular 
and diffuse large cell lymphoma of the neck along with a 
follicular small-cleaved and large cell type lymphoma of the 
groin, stage III.  After three cycles of chemotherapy, the 
veteran was seemingly in complete remission except for an 
enlarged left axillary node. Biopsy of this node revealed 
partial fibrosis replacement.  In conclusion, Dr. Haradin 
stated that the veteran was in complete clinical remission, 
but would be monitored for future relapse.

Medical records from Washington Hospital, dated October 1998 
through July 1999, specifically show that in October 1998, 
tests revealed no evidence of lymphadenopathy within the 
neck.  Furthermore, in an October 1998 radiology study of the 
veteran's thorax region, there was a new left axillary soft 
tissue density consistent with an enlarged lymph node, which 
represented a possible residual tumor and several small areas 
of lung parenchymal scarring in both lobes as well as a small 
nodule in the posterior left lower lobe.  The radiologist 
felt these areas unlikely represented residual areas of 
tumor, however, it was not excluded.  Likewise, the report of 
an October 1998 radiology study of the veteran's abdomen and 
pelvic region indicates that there was no evidence of 
adenopathy or mass, and overall, the study was within normal 
limits.

In December 1998, the veteran underwent a left axillary 
exploration with lymph node biopsy.  Two small normal 
appearing nodes and a large irregular "thing" almost cystic 
in nature, but probably a lymph node, were found.  The 
diagnosis was fibrous walled cystic structure and small lymph 
node showing chronic lymphadenitis with no evidence of 
primary or metastatic neoplasm.

Additionally, a radiology study of the veteran's chest, 
abdomen, and pelvis in April 1999 revealed no significant 
change in the appearance of the thorax, abdomen, and pelvis, 
and the low-density area in the left axilla was unchanged or 
slightly smaller than a prior study.  The liver appeared 
normal and tiny retroperitoneal para aortic nodes were 
insignificant as they were small and nonconglomerate.  A 
radiology study of the veteran's neck revealed a normal neck 
with scattered normal size nodes.

In an August 1999 letter, Dr. Joseph P. Kolter, the veteran's 
private physician, reported the veteran's treatment history.  
Specifically, the veteran presented with a lump in his left 
groin and in the neck in January 1998.  In February 1998, 
surgical exploration was performed, as reported above, and 
malignant lymphoma was diagnosed, diffuse with follicular 
areas with mixed small and large cell types.  Dr. Kolter 
further stated that he referred the veteran to Dr. Haradin 
for treatment of Stage III malignant lymphoma of intermediate 
grade.

In December 1999, the veteran underwent VA examination.  The 
veteran then had complaints of decreased energy, weakness in 
his thighs and biceps, and shortness of breath following 
chemotherapy.  He further stated that it took him longer to 
do most activities, but was still able to play golf about 
once a week.  The examiner minted that the veteran did not 
have complaints of fever or chills and that his appetite was 
increasing, but continued to have problems with paresthesia 
in his fingers and feet. He also stated that he experienced 
dry mouth and was sleeping more.

Examination of the veteran's head, eyes, ears, nose, and 
throat was described as normocephalic and atraumatic.  Lymph 
nodes were noted without positive adenopathy.  The veteran 
experienced left groin fullness, but suffered from no 
discernible lymph nodes.  The veteran's lungs, heart, and 
abdomen were normal.  The examiner stated that the veteran 
was status post chemotherapy and continued to have problems 
with chemotherapy complications.  He also stated the veteran 
is at high risk for recurrence and would continue to be on 
active treatment for at least one more year.

In October 2000, the veteran underwent another CT Scan series 
at the Washington Hospital.  The veteran's abdomen and chest 
were normal showing no interval change.  Specifically, the 
nodule in the veteran's left lower lobe appeared smaller and 
stable and was most likely benign.  The veteran's pelvis 
revealed mild diverticulosis and no significant adenopathy, 
free fluid, or significant interval change was noted.  The 
neck showed no new adenopathy and the apical pulmonary 
densities appeared stable.

In November 2000, the veteran underwent another VA 
examination.  The veteran stated that overall he felt good 
following treatment with no other symptomatology and that he 
was gaining weight.  The veteran did have complaints of 
numbness of the peripheral tongue, fingertips, and feet 
following the chemotherapy.  Upon examination, the veteran's 
head, face, eyes, nose, neck, chest, heart, and abdomen were 
normal.  There was no cervical, axillary, supraclavicular, or 
inguinal adenopathy.  Slight fullness was noted in the left 
groin, but was not a discernible lymph node.  Neurologically, 
the veteran was normal except for decreased sensation in the 
fingertips and the feet to approximately the mid-calf region 
bilaterally.  The examiner diagnosed the veteran with 
residual paresthesia likely related to the chemotherapy.  The 
examiner concluded that the veteran appeared to be in 
remission with no evidence of active disease.

During a February 2001 hearing before RO personnel, the 
veteran testified that part of his disease contains small 
cells that have only a 1-2 percent cure rate and can 
eventually evolve into aggressive and unresponsive disorders 
manifested by histolic transformation.  Since he has these 
small cells, the veteran claimed that his disease should be 
considered active and chronic.  The veteran also testified 
that he ended treatment in February 2000 and was now being 
monitored.  Apparently, during the hearing, he submitted the 
copy of a page from a medical treatise or textbook addressing 
the evolution of certain lymphomas.

On VA neurology examination in April 2001, the veteran had 
complaints of numbness in his feet and fingertips following 
chemotherapy treatment.  Examination revealed normal mental 
status and cranial nerves with the exception of decreased 
sensation at the tip of his tongue.  Strength was 5/5 
throughout with the exception of 4+/5 weakness of the 
intrinsic extensor muscles of his feet.  Sensory examination 
revealed decreased pinprick sensation above the wrist 
bilaterally and pinprick sensation was decreased below the 
mid-calf bilaterally.  Cold sensation was decreased below the 
ankle and vibratory sensation was absent in the fingertips, 
but present in the wrist.  Vibratory sensation was absent in 
the ankle and toes of the right leg and absent in the knee, 
ankle, and toes of the left leg.  Deep tendon reflexes were 
2+ in the biceps and knees, but absent in the ankles.  
Romberg sign was positive.

The examiner concluded that the examination findings were 
consistent with a distal symmetric polyneuropathy, 
vincristine sensory much greater than motor and was a result 
of the chemotherapy secondary to lymphoma.  The examiner 
further stated that this neuropathy would not resolve further 
and that the loss of sensation of the tip of the tongue and 
altered taste are also a likely result of chemotherapy.

In June 2001, the veteran underwent a VA electromyography 
(EMG) study. The veteran had complaints of numbness in his 
fingertips, feet, and ankles.  On examination, the examiner 
reported that the veteran had full range of motion in the 
neck and back with no pain and no radicular pain in the upper 
extremities.  Spurling test, straight leg raising, and 
femoral nerve stretching test were all negative.  The 
examiner further noted no muscle wasting in the upper and 
lower extremities and decreased pinprick sensation in the 
fingertips, feet, and right lower leg without anatomical 
distribution. Deep tendon reflexes were +1 in the biceps, 
triceps, knees, and trace in both ankles.  The veteran's toes 
were going down and strength was 5/5 in all muscle groups 
tested.

Nerve conduction studies revealed borderline distal latency 
in the right ulnar motor branch, but the sensory branch 
revealed slightly prolonged distal latency.  The right medial 
showed no abnormalities in the motor branch, but the sensory 
median had slightly prolonged distal latency with mid-palm 
stimulation.  The right peroneal motor revealed no 
abnormalities and the tibial motor showed prolonged distal 
latency and decreased amplitude of response and decreased 
conduction velocities slightly.  The left peroneal revealed 
borderline conduction velocity and the F wave was slightly 
prolonged in the right peroneal and tibial with dispersed 
evoked responses.  Mild prolonged distal latency was noted in 
the right ulnar, right radial, and right sural sensory 
branches with borderline amplitude of left sural responses 
and no response was obtainable from the H reflex either on 
the right or left.

EMG studies were done for the right lower extremity because 
there was decreased pinprick sensation throughout the leg.  
The muscles were vastus medialis, tibialis anterior, 
gastrocnemius medialis, and extensor digitorum brevis.  No 
abnormalities were seen.  All study muscles were silent at 
rest and recruitment pattern was normal in proportional to 
effort and observed motor unit action potentials looked 
normal in morphology.  In conclusion, the examiner diagnosed 
an electrodiagnostical study consistent with very mild 
polyneuropathy, more sensory than motor at that point.

During the April 2002 Board hearing, the veteran testified 
that he was in remission and that he has not had any 
additional medical treatment.  He further stated that even 
though his disease was in remission, it was "active" because 
his immune system was "putting" the disease at undetectable 
levels.  Basically, the veteran stated that his disease is 
always active and that he has suffered chromosomal or gene 
damage and that these genes are still working, improperly 
sending the wrong signals.

January 2003 Mercy Hospital records include January 2003 
chest, lung, abdomen and pelvis CT scan reports which noted 
right renal cyst in the left lower lobe and otherwise normal 
CT of the abdomen and pelvis.  No lymphadenopathy was 
identified.  

January 2003 records of Dr. Bress include a statement noting 
the findings of the January 2003 CT scans and conclusion that 
the veteran had not had any recurrence of his lymphoma and 
there was no reason to do further studies.

On VA examination in October 2004, the examiner noted the 
veteran's history of biopsy pathology findings of lymphoma in 
left groin and right neck node in February 1998.  It was 
indicated that he was given six cycles of CHOP chemotherapy, 
followed by 18 months of beta interferon; the examiner 
indicated that since then, he had been on observation.  The 
veteran then reported problems of tiredness and fatigue from 
the interferon therapy.  He also reported tingling in the 
fingertips and numbness in the bottom of his feet.  He 
indicated that he had been eating well and continued to gain 
weight after his therapy was discontinued.  He denied any 
pain or shortness of breath.  

On physical examination, lymph nodes were without any 
palpable nodes.  The chest and lungs were clear and the heart 
had regular rate and rhythm.  The abdomen was benign.  The 
examiner noted that a January 2003 CT scan of the chest, 
abdomen, and pelvis were normal.  The examiner commented that 
the veteran had been doing quite well but continued to have 
some mild side effects from his chemotherapy and interferon 
therapy.  It was noted that he appeared to have been cured 
from the diffuse large cell lymphoma, since this usually 
recurs within the first two years after therapy.  It was 
indicated that the follicular cell lymphoma is usually not 
curable and tends to remain around and to go even into 
partial or complete remission, but tends to recur.  The 
examiner concluded that the veteran was not receiving any 
treatment for his non-Hodgkin lymphoma and while he is not 
cured from this lymphoma, it was not active.  It was noted 
that there is always the chance that it may become active 
again.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Adjudication of the claim currently before the Board 
essentially involves two questions: whether, discontinuance 
of the 100 percent rating for non-Hodgkin's lymphoma was 
proper; and, if so, whether the assignment of a 10 percent 
rating for numbness of the right foot, a 10 percent rating 
for numbness of the left foot to the calf, a 20 percent 
rating for numbness of the fingertips of the left hand, a 20 
percent rating for numbness of the fingertips of the right 
hand, and a 10 percent rating for peripheral numbness of the 
tongue, as residuals of non-Hodgkin's lymphoma, each 
effective November 2, 2000, was proper.

Initially, the Board notes that a 100 percent rating is 
provided for non-Hodgkin's lymphoma with active disease or 
during a treatment process.  The 100 percent rating shall 
continue beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy or other therapeutic procedures.  
Six months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by 
mandatory VA examination.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of § 3.105(e) of this chapter.  If there has 
been no local recurrence or metastasis, rate on residuals.  
See 38 C.F.R. § 4.117, Diagnostic Code 7715.

The evidence shows that the veteran received no surgery, 
chemotherapy, or other therapeutic procedure for non-
Hodgkin's lymphoma after February 2000, following the 
February 1998 biopsy, six cycles of CHOP chemotherapy and 18 
months of beta interferon treatment.  Hence, the RO 
appropriately scheduled the veteran for VA examination in 
November 2000, approximately six months after the end of the 
interferon treatment.

The provisions of 38 C.F.R. § 3.105(e) allows for the 
reduction in rating of a service-connected disability when 
warranted by the evidence but only after following certain 
procedural guidelines.  First there must be a rating action 
proposing the reduction, and giving the veteran 60 days to 
submit additional evidence and request a predetermination 
hearing.  If a hearing is not requested, and reduction is 
considered to be still warranted, a rating action will be 
taken to effectuate the reduction. 38 C.F.R. § 3.105(e), 
(i)(2) (2007).  The effective date of the reduction will be 
the last day of the month in which a 60-day period from the 
date of notice to the veteran of the final action expires.  
38 C.F.R. § 3.105(e) (2007).

As noted above, the veteran was notified of the RO's intent 
to reduce the 100 percent rating for service-connected non-
Hodgkin's lymphoma by letter dated on January 4, 2001.  
Thereafter, he was afforded an opportunity to have a pre-
determination hearing and given at least 60 days in which to 
present additional evidence. 38 C.F.R. §§ 3.105(e), (i) 
(2007).  Final action to reduce the 100 percent rating to 0 
percent was taken pursuant to 38 C.F.R. § 3.105(e) in July 
2001.  The RO advised the veteran that the residuals of 
chemotherapy treatment for non-Hodgkin's lymphoma were rated 
as follows: a 10 percent rating for numbness of the right 
foot to the calf, a 10 percent rating for numbness of the 
left foot to the calf, a 20 percent rating for numbness of 
the fingertips of the left hand, a 20 percent rating for 
numbness of the fingertips of the right hand and a 10 percent 
rating for peripheral numbness of the tongue, each effective 
November 2, 2000.  The veteran was informed of this decision 
by letter dated on July 19, 2001.  

Based on a review of this procedural history, it appears that 
the RO complied with all of the requirements 38 C.F.R. § 
3.105(e).  The veteran was notified of his rights. He was 
given an opportunity for a hearing and time to respond.  
Finally, the reduction was made effective no sooner than 
permitted by current law and regulations ("the last day of 
the month in which a 60-day period from the date of notice to 
the beneficiary of the final action expires").  38 C.F.R. § 
3.105(e) (2007). The veteran has not contended that these 
provisions were not complied with, or that he was receiving 
any treatment for prostate cancer after November 2000.

Thus, the Board finds that the RO appropriately followed the 
procedural actions to accomplish the discontinuance of the 
100 percent rating, which resulted in a reduction of the 
veteran's benefits.  Furthermore, as noted above, as the 
evidence shows that the veteran received no surgery, 
chemotherapy, or other therapeutic procedure for non-
Hodgkin's lymphoma after February 2000, and the November 2000 
examination revealed no active cancer, the RO appropriately 
discontinued the 100 percent rating for non-Hodgkin's 
lymphoma, and rated the veteran on the basis of residuals of 
treatment, as directed by 38 C.F.R. § 4.117, Diagnostic Code 
7715 (2007).  [Parenthetically, the Board notes that, as 
noted in the introduction, above, other regulatory provisions 
normally applicable to reductions from 100 percent, and for 
rating reductions in general (38 C.F.R. §§ 3.343 and/or 
3.344), are not applicable where, as here, the reduction is 
mandated by expiration of a time period set forth in the 
rating schedule.  See Rossiello, supra.].
; 
Having concluded that procedurally and substantively the RO 
correctly discontinued the 100 rating for non-Hodgkin's 
lymphoma, the Board next turns to the question of whether the 
assigned ratings for residuals of treatment, from November 2, 
2000, are proper.

As previously noted, Diagnostic Code 7715 provides that if 
there has been no local recurrence or metastasis, then the 
veteran is rated rate on residuals.  38 C.F.R. § 4.117, 
Diagnostic Code 7715.

Initially, the Board notes that, notwithstanding the 
veteran's contention that a 100 percent disability rating is 
warranted, the Board points out that criteria for a 100 
percent rating, under Diagnostic Code 7715, requires 
objective medical evidence of active disease or that the 
veteran is under going a treatment phase.  Here, however, the 
medical evidence does not establish that he has active non-
Hodgkin's lymphoma.  In fact, the most recent VA examination 
in October 2004, shows that the examiner indicated that the 
veteran is not receiving any treatment for his non-Hodgkin's 
lymphoma and it is not active.

Residuals of chemotherapy treatment for non-Hodgkin's 
lymphoma were rated as follows: 10 percent rating for 
numbness of the right foot to the calf, a 10 percent rating 
for numbness of the left foot to the calf, a 20 percent 
rating for numbness of the fingertips of the left hand, a 20 
percent rating for numbness of the fingertips of the right 
hand and a 10 percent rating for peripheral numbness of the 
tongue, each effective November 2, 2000.

The veteran's service-connected numbness of the fingertips of 
the right and left hand are each rated at 20 percent under 
Diagnostic Code 8512 for paralysis of the lower radicular 
group.

Under Code 8512, a 20 percent rating may be assigned for mild 
incomplete paralysis of the minor or major lower radicular 
group.  A 30 percent rating requires moderate incomplete 
paralysis of the minor lower radicular group.  A 40 percent 
rating requires moderate incomplete paralysis of the major 
lower radicular group or severe incomplete paralysis of the 
minor lower radicular group.  A 50 percent rating requires 
severe incomplete paralysis of the major lower radicular 
group.  A 60 percent rating requires complete paralysis of 
all intrinsic muscles of the minor hand, and some or all of 
flexors of wrist and fingers, paralyzed (substantial loss of 
use of hand).  A 70 percent rating requires complete 
paralysis of all intrinsic muscles of the major hand, and 
some or all of flexors of wrist and fingers, paralyzed 
(substantial loss of use of hand).  38 C.F.R. § 4.124a, Code 
8512.

After a careful review of the medical evidence in light of 
the above-noted criteria, the Board finds that a rating in 
excess of 20 percent, each, for numbness of the fingertips of 
the right and left hand, is not warranted.

The medical evidence shows that the veteran has reported 
numbness of the fingertips following chemotherapy.  On VA 
examination in November 2000, neurological evaluation 
revealed decreased sensation in the fingertips and the 
examiner related residual paresthesia to chemotherapy.  On VA 
neurology examination in April 2001, vibratory sensation was 
absent in the fingertips, but was present in the wrist.  June 
2001 nerve conduction and EMG studies were consistent with 
very mild polyneuropathy, more sensory than motor.  On VA 
examination in October 2004, the veteran reported tingling in 
the fingertips.  The symptoms shown for both the right and 
left fingers are numbness with decreased sensation in the 
fingertip of each hand.  There is no evidence that either 
hand has any paralysis.  The symptoms, alone, are not 
indicative of moderate incomplete paralysis of any of the 
nerves affecting hand and finger movement, the lower 
radicular group of the hand.  Hence, there is no basis for 
assignment of a 30 percent rating for either the right or 
left hand under any Diagnostic Code 8512.

The veteran's service-connected numbness of the right and 
left foot to the calf are each rated as 10 percent disabling 
under Diagnostic Code 8520, for paralysis of the sciatic 
nerve.

The specific rating criteria for impairment involving the 
sciatic nerve are set forth under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520, for paralysis of the sciatic nerve. 
This diagnostic code provides a 10 percent rating for mild 
incomplete paralysis, a 20 percent rating for moderate 
incomplete paralysis, a 40 percent rating for moderately 
severe incomplete paralysis, and a 60 percent rating for 
severe incomplete paralysis, with marked muscular atrophy.  A 
maximum 80 percent rating may be assigned when there is 
complete paralysis, i.e., in instances where the foot dangles 
and drops, there is no active movement possible of muscles 
below the knee, and flexion of the knee is weakened or (very 
rarely) lost.

After a careful review of the medical evidence in light of 
the above-noted criteria, the Board finds that a rating in 
excess of 20 percent, each, for numbness of the right and 
left foot to the calf is not warranted.

On VA examination in November 2000, the veteran reported 
numbness of the feet following chemotherapy.  Neurological 
examination showed that he had decreased sensation of the 
feet to approximately the mid-calf region bilaterally.  The 
examiner related residual paresthesia to chemotherapy.  On VA 
neurology examination in April 2001, he continued to complain 
of numbness of the feet.  There was some weakness noted of 
the intrinsic extensor muscles of the feet and decreased 
sensation to pinprick below the mid-calf bilaterally.  Cold 
sensation was decreased below the ankle and vibratory 
sensation was absent in the ankle and toes of the right leg 
and absent in the knee, ankle, and toes of the left leg.  
Nerve conduction and EMG studies in June 2001 related very 
mild polyneuropathy, more sensory than motor.  On VA 
examination in October 2004, the veteran reported numbness in 
the bottom of his feet.  The symptoms shown for both the 
right and left feet to the calf are numbness with decreased 
sensation in the foot and calf of each lower extremity.  
There is no evidence that either lower extremity has any 
paralysis.  The symptoms, alone, are not indicative of 
moderate incomplete paralysis of sciatic nerve affecting the 
left or right foot up to the calf.  Hence, there is no basis 
for assignment of a 20 percent rating for either the right or 
left foot under Diagnostic Code 8512.

The veteran's service-connected numbness of the tongue is 
rated at 10 percent under Diagnostic Code 6276 for complete 
loss of sense of taste.

Under Diagnostic Code 6276, a maximum 10 percent rating is 
warranted for complete loss of sense of taste.  The Note to 
Diagnostic Code 6276 states that an evaluation will be 
assigned under Diagnostic Code 6276 only if there is an 
anatomical or pathological basis for the condition.  See 38 
C.F.R. § 4.87a, Diagnostic Code 6276.  

Considering the evidence of record in light of the above-
noted criteria, the Board finds that a rating in excess of 
the already assigned maximum 10 percent rating for numbness 
of the tongue as a residual of non-Hodgkin's lymphoma under 
Diagnostic Code 6276 is not warranted.  The medical evidence 
shows that the veteran has reported numbness of his tongue on 
VA examinations in November 2000 and in April 2001.  There 
also are no medical findings to warrant evaluation of the 
disability under any other provision of the rating schedule.  

For all of the foregoing reasons, the Board concludes the RO 
properly discontinued the 100 percent rating for non-Hodgkin 
lymphoma, and that record presents no basis for assignment of 
a rating in excess of 10 percent rating for numbness of the 
right foot to the calf, a rating in excess of 10 percent for 
numbness of the left foot to the calf, a rating in excess of 
20 percent for numbness of the fingertips of the left hand, a 
rating in excess of 20 percent for numbness of the fingertips 
of the right hand and a rating in excess of 10 percent for 
peripheral numbness of the tongue-all characterized as post-
treatment residuals.  Hence, the claim on appeal must be 
denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the competent evidence is against assignment 
of any higher rating, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The appeal is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


